



EXHIBIT 10.2




THE BRINK’S COMPANY


2017 EQUITY INCENTIVE PLAN
(Effective as of May 5, 2017)
SECTION 1.    Purpose.
The purpose of The Brink’s Company 2017 Equity Incentive Plan (effective as of
May 5, 2017) is to:
•
motivate and reward individuals for the accomplishment of long-term financial
goals intended to increase shareholder value;

•
enhance retention of individuals who drive sustained performance;

•
align management and shareholder interests by providing key employees with an
opportunity to acquire an equity interest in The Brink’s Company;

•
attract and retain the services of experienced independent directors for The
Brink’s Company by encouraging them to acquire a proprietary interest in the
Brink’s Company in the form of shares of The Brink’s Company common stock; and

•
act as the successor plan to both The Brink’s Company 2013 Equity Incentive Plan
(effective as of February 22, 2013) and The Brink’s Company Non-Employee
Directors’ Equity Plan (amended and restated as of July 12, 2012).

SECTION 2.    Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:
(a)    "Act” shall mean the Securities Exchange Act of 1934, as amended.
(b)    “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by or under common control with the Company and (ii) any entity in
which the Company has a significant equity interest, in either case as
determined by the Committee (including any entity that becomes an Affiliate
hereafter).
(c)     “Award” shall mean any Option, Stock Appreciation Right, award of
Restricted Stock or Restricted Stock Unit, award of Performance Stock or
Performance Unit, Other Stock-Based or Cash Award granted under the Plan. Each
Award shall be evidenced by an Award Agreement.
(d)     “Award Agreement” shall mean any written or electronic agreement,
contract or other instrument or document evidencing any Award granted under the
Plan,





--------------------------------------------------------------------------------




which may, but need not, be executed or acknowledged by a Participant. Each
Award Agreement shall be subject to the terms and conditions of the Plan.
(e)     “Beneficiary” shall mean a person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant’s death.
(f)    “Board” shall mean the board of directors of the Company.
(g)     “Cause” shall mean, unless otherwise set forth in the Award Agreement,
with respect to any Participant, (a) embezzlement, theft or misappropriation by
the Participant of any property of the Company, (b) the Participant’s willful
breach of any fiduciary duty to the Company, (c) the Participant’s willful
failure or refusal to comply with laws or regulations applicable to the Company
and its business or the policies of the Company governing the conduct of its
employees, (d) the Participant’s gross incompetence in the performance of the
Participant’s job duties, (e) commission by the Participant of a felony or of
any crime involving moral turpitude, fraud or misrepresentation, (f) the failure
of the Participant to perform duties consistent with a commercially reasonable
standard of care, (g) conduct that results in or is reasonably likely to result
in material harm to the reputation or business of the Company or any of its
Affiliates, (h) material violation of state or federal securities laws, or
(i) any gross negligence or willful misconduct of the Participant resulting in a
loss to the Company.
(h)     “Cash Award” shall mean an Award, granted pursuant to Section 10, stated
with reference to a specified dollar amount which, subject to such terms and
conditions as may be prescribed by the Committee, entitles the Participant to
receive cash from the Company or an Affiliate.
(i)     “Change in Control” shall mean, except as otherwise specified in Section
17, the occurrence of:
(i) consummation of (A) any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which the
Shares would be converted into cash, securities or other property other than a
consolidation or merger in which a majority of the holders of the total voting
power in the election of directors of the Company of Shares outstanding
(exclusive of shares held by the Company’s Affiliates) (the “Total Voting
Power”) immediately prior to the consolidation or merger will have the same
proportionate ownership of the total voting power in the election of directors
of the surviving corporation immediately after the consolidation or merger, or
(B) any sale, leases, exchange or other transfer (in one transaction or a series
of transactions) of all or substantially all the assets of the Company to any
entity that is not a subsidiary of the Company;
(ii) any “person” (as defined in Section 13(d) of the Act) other than the
Company, its Affiliates or an employee benefit plan or trust maintained by the
Company or its affiliates, becoming the “beneficial owner” (as defined in Rule


2

--------------------------------------------------------------------------------




13d-3 under the Act), directly or indirectly, of more than 20% of the Total
Voting Power; or
(iii) at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board ceasing for any reason to
constitute at least a majority thereof, provided that any individual becoming a
director subsequent to the effective date of the Plan whose election or
nomination for election was approved by a vote of at least two-thirds of the
directors comprising the Board at the beginning of the two year period shall be
considered as though such director was a member of the Board at the beginning of
the two year period, but excluding for this purposes any director whose initial
assumption of office occurred as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board.
(j)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time. Any reference to a section of the Code shall be deemed to include
a reference to any regulations promulgated thereunder.
(k)     “Committee” shall mean the Compensation and Benefits Committee of the
Board or such other committee as may be designated by the Board, provided that,
with respect to Directors eligible for Awards pursuant to Section 3(b), the
Committee shall be the Board.
(l)    "Company” shall mean The Brink’s Company.
(m)     “Company Deferred Compensation Program” shall mean The Brink’s Company
Key Employees’ Deferred Compensation Program, as amended from time to time.
(n)    “Director” shall mean a non-employee member of the Board.    
(o)    "DSAP” shall mean The Brink’s Company Directors’ Stock Accumulation Plan,
amended and restated as of July 12, 2012.
(p)     “Executive Group” shall mean every person who is expected by the
Committee to be both (i) a “covered employee” as defined in Section 162(m) of
the Code as of the end of the taxable year in which payment of the Award may be
deducted by the Company, and (ii) the recipient of compensation of more than
$1,000,000 (as such number appearing in Section 162(m) of the Code may be
adjusted by any subsequent legislation) for that taxable year.
(q)     “Fair Market Value” shall mean with respect to Shares, the closing price
of a share of such common stock on the date in question (or, if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) on the New York Stock Exchange Composite Transactions Tape or
with respect to any property


3

--------------------------------------------------------------------------------




other than Shares, the fair market value of such property determined by such
methods or procedures as shall be established from time to time by the
Committee.
(r)     “Incentive Stock Option” shall mean an option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that meets the requirements of Section 422 of the Code, or any
successor provision thereto.
(s)     “Non-Qualified Stock Option” shall mean an option representing the right
to purchase Shares from the Company, granted under and in accordance with the
terms of Section 6, that is not an Incentive Stock Option.
(t)     “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
(u)     “Other Stock-Based Award” shall mean any right granted under Section 10.
(v)    “Participant” shall mean an individual granted an Award under the Plan.
(w)    “Performance Stock” shall mean any Share granted under Section 9.
(x)     “Performance Unit” means a contractual right, granted pursuant to
Section 9, that is denominated in Shares. Each Performance Unit represents a
right to receive the value of one Share (or a percentage of such value) in cash,
Shares or a combination thereof. Awards of Performance Units may include the
right to receive dividend equivalents.
(y)     “Plan” shall mean The Brink’s Company 2017 Equity Incentive Plan
(effective as of May 5, 2017).
(z)     “Prior Plans” shall mean The Brink’s Company 2013 Equity Incentive Plan
(effective as of February 22, 2013) and The Brink’s Company Non-Employee
Directors’ Equity Plan (amended and restated as of July 12, 2012).
(aa)    “Restricted Stock” shall mean any Share granted under Section 8.
(bb)     “Restricted Stock Unit” means a contractual right, granted pursuant to
Section 8, that is denominated in Shares. Each Restricted Stock Unit represents
a right to receive the value of one Share (or a percentage of such value) in
cash, Shares or a combination thereof. Awards of Restricted Stock Units may
include the right to receive dividend equivalents.
(cc)     “Retirement” shall mean, unless otherwise set forth in the Award
Agreement, with respect to any Participant, any termination of the Participant’s
employment on or after the date on which the Participant has (i) attained age 65
and completed at least five years of service with the Company or any of its
Subsidiaries or (ii) attained age 55 and completed at least ten years of service
with the Company or any


4

--------------------------------------------------------------------------------




of its Subsidiaries; provided that the Participant’s employment is not
terminated for Cause. Notwithstanding the foregoing, with regards to any
Director eligible to receive an Award pursuant to Section 3(b) of the Plan,
“Retirement” shall mean termination of service on or after the date the
Participant has attained age 65 and completed at least five years of service on
the Board.
(dd)     “SAR” or “Stock Appreciation Right” shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise or
at any time during a specified period after the date of grant and before the
date of exercise over (ii) the grant price of the right on the date of grant, or
if granted in connection with an outstanding Option on the date of grant of the
related Option, as specified by the Committee in its sole discretion, which,
except in the case of Substitute Awards or in connection with an adjustment
provided in Section 5(d), shall not be less than the Fair Market Value of one
Share on such date of grant of the right or the exercise price of the related
Option, as the case may be.
(ee)     “Shares” shall mean shares of the common stock of the Company.
(ff)     “Subsidiary” shall mean any corporation of which stock representing at
least 50% of the ordinary voting power is owned, directly or indirectly, by the
Company (including any entity that becomes a Subsidiary hereafter).
(gg)     “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or any Subsidiary or Affiliate or with which the Company or any
Subsidiary or Affiliate combines.
SECTION 3. Eligibility.
(a)     Any individual who is employed by the Company, any Subsidiary or any
Affiliate, including any officer-director, shall be eligible to be selected to
receive an Award under the Plan.
(b)     Directors who are not full-time or part-time officers or employees shall
be eligible to receive Awards under the Plan.
(c)     Holders of options and other types of Awards granted by a company
acquired by the Company, any Subsidiary or any Affiliate or with which the
Company, any Subsidiary or any Affiliate combines are eligible for grant of
Substitute Awards hereunder.
SECTION 4. Administration.
(a)     The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than three directors, each
of whom shall be independent, within the meaning of and to the extent required
by applicable


5

--------------------------------------------------------------------------------




rulings and interpretations of the New York Stock Exchange and the Securities
and Exchange Commission, and each of whom shall be a “Non-Employee Director”, as
defined from time to time for purposes of Section 16 of the Act and the rules
promulgated thereunder and shall satisfy the requirements for an outside
director pursuant to Section 162(m) of the Code, and any regulations issued
thereunder. The Board may designate one or more directors as alternate members
of the Committee who may replace any absent or disqualified member at any
meeting of the Committee. The Committee may issue rules and regulations for
administration of the Plan. It shall meet at such times and places as it may
determine. Notwithstanding the foregoing, with respect to Directors eligible for
Awards pursuant to Section 3(b), the Committee shall be the Board.
(b)     Subject to the terms of the Plan and applicable law, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards (including Substitute Awards) to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments, rights, or other matters are to be
calculated in connection with) Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, or other Awards, or canceled, forfeited or suspended, and the method
or methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, and other amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or of the Committee; (vii) accelerate the
vesting, settlement or payment of an Award; (viii) interpret and administer the
Plan and any instrument or agreement relating to, or Award made under, the Plan;
(ix) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (x) authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan; (xi) determine the
duration and purpose of leaves of absences which may be granted to a Participant
without constituting termination of their employment for the purposes of the
Plan, which periods shall be no shorter than the periods generally applicable to
employees under the Company’s employment policies; (xii) make decisions with
respect to outstanding Awards that may become necessary upon a change in
corporate control or an event that triggers anti-dilution adjustments; (xiii)
interpret, administer or reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; and (xiv) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan.
(c)     All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, the shareholders and the Participants,
unless such decisions are determined by a court having jurisdiction to be
arbitrary and capricious.


6

--------------------------------------------------------------------------------




(d)     In addition to such other rights of indemnification as they may have as
directors or members of the Committee or the Board, and to the extent allowed by
requirements related to or implicated by the administration of the Plan under
applicable state corporate laws, United States federal and state security laws,
the Code and any stock exchange or quotation system on which the Shares are
listed or quoted, and the applicable laws of any foreign country or jurisdiction
where Awards are granted under the Plan, the Committee and the Board shall be
indemnified by the Company against the reasonable expenses, including attorney's
fees, actually incurred in connection with any action, suit or proceeding or in
connection with any appeal therein, to which the Committee or the Board may be
party by reason of any action taken or failure to act under or in connection
with the Plan or any Award granted under the Plan, and against all amounts paid
by the Committee or the Board in settlement thereof (provided, however, that the
settlement has been approved by the Company, which approval shall not be
unreasonably withheld) or paid by the Committee or the Board in satisfaction of
a judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Committee or the Board did not act in good faith and in a manner which such
person reasonably believed to be in the best interests of the Company, or in the
case of a criminal proceeding, had no reason to believe that the conduct
complained of was unlawful; provided, however, that within 60 days after
institution of any such action, suit or proceeding, such Committee or the Board
shall, in writing, offer the Company the opportunity at its own expense to
handle and defend such action, suit or proceeding.
SECTION 5. Shares Available for Issuance.
(a)     Subject to adjustment as provided in this Section 5, a total of
6,500,000 Shares shall be authorized for Awards granted under the Plan, plus the
additional Shares that again become available for grant under Sections 5(b) and
5(c) below, less one (1) Share for every one (1) Share that was subject to an
option or stock appreciation right granted on or after March 1, 2017 under any
Prior Plan and less 2 Shares for every one (1) Share that was subject to an
award other than an option or stock appreciation right granted on or after March
1, 2017 under any Prior Plan (the “Maximum Share Limit”). Any Shares that are
subject to Options or Stock Appreciation Rights shall be counted against this
limit as one (1) Share for every one (1) Share granted and any Shares that are
subject to Awards other than Options of Stock Appreciation Rights shall be
counted against this limit as 2 Shares for every one (1) Share granted. After
the Company’s shareholders approve the Plan, no further awards may be granted
under the Prior Plans. Shares up to the Maximum Share Limit may be subject to
Options and Stock Appreciation Rights under the Plan, provided that no more than
5,000,000 Shares may be subject to Incentive Stock Options. 
(b)     If (i) any Shares subject to an Award are forfeited, an Award expires or
otherwise terminates without issuance of Shares, or an Award is settled for cash
(in whole or in part) or otherwise does not result in the issuance of all or a
portion of the Shares subject to such Award (including on payment in Shares on
exercise of a Stock Appreciation Right), such Shares shall, to the extent of
such forfeiture, expiration,


7

--------------------------------------------------------------------------------




termination, cash settlement or non-issuance, again be available for grant under
the Plan in accordance with Section 5(d) below or (ii) after February 28, 2017
any Shares subject to an award under any Prior Plan are forfeited, an award
under any Prior Plan expires or otherwise terminates without issuance of such
Shares, or an award under any Prior Plan is settled for cash (in whole or in
part), or otherwise does not result in the issuance of all or a portion of the
Shares subject to such award (including on payment in Shares on exercise of a
Stock Appreciation Right), then in each such case the Shares subject to the
Award or award under any Prior Plan shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be available for
grant under the Plan in accordance with Section 5(d) below.
(c)     In the event that (i) any Option or other Award granted hereunder is
exercised through the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, or (ii) withholding tax liabilities
arising from such Option or other Award are satisfied by the tendering of Shares
(either actually or by attestation) or by the withholding of Shares by the
Company, then in each such case the Shares so tendered or withheld shall again
be available for grant under the Plan in accordance with Section 5(d) below. In
the event that after February 28, 2017 (i) any option or award under any Prior
Plan is exercised through the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, or (ii) withholding
tax liabilities arising from such options or awards are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, then in each such case the Shares so tendered or withheld
shall be available for grant under the Plan in accordance with Section 5(d)
below.
(d) Any shares that again become available for Awards under the Plan pursuant to
this Section shall be added as (i) one (1) Share subject to Options or Stock
Appreciation Rights granted under the Plan or options or stock appreciation
rights granted under any Prior Plan, and (ii) as two (2) Shares for every one
(1) Share subject to Awards other than Options or Stock Appreciation Rights
granted under the Plan or awards other than options or stock appreciation rights
granted under any Prior Plan.
(e)     Substitute Awards shall not reduce the Shares authorized for grant under
the Plan or the applicable limitations on grants to a Participant under
Section 5(g) and Section 9(d), nor shall Shares subject to a Substitute Award
again be available for Awards under the Plan as provided in paragraphs (b) and
(c) above. Additionally, in the event that a company acquired by the Company or
any Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan (and Shares subject to such Awards
shall not again be available for Awards under the Plan as provided in


8

--------------------------------------------------------------------------------




paragraphs (b) and (c) above); provided that Awards using such available shares
shall not be made after the date awards or grants could have been made under the
terms of the pre-existing plan, absent the acquisition or combination, and shall
only be made to individuals who were not employees prior to such acquisition or
combination.
(f)     Any Shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares or shares purchased in the open market or
otherwise.
(g)     In the event that the Committee shall determine that any dividend (other
than an ordinary cash dividend) or other distribution (whether in the form of
cash, Shares or other securities), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, make any such substitution or adjustments as it, in its sole
discretion, deems appropriate and equitable, which may include, without
limitation, adjustments to any or all of (i) the number and type of Shares (or
other securities) which thereafter may be made the subject of Awards, including
the aggregate and individual limits specified in Section 5(a) and Section 9(d),
(ii) the number and type of Shares (or other securities) subject to outstanding
Awards and any performance condition applicable to outstanding Awards, and
(iii) the grant, purchase, or exercise price with respect to any Award or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; provided, however, that the number of Shares subject to any
Award denominated in Shares shall always be a whole number and that dividends
shall be subject to the same vesting requirements of the underlying Award.
SECTION 6. Options.
The Committee is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:
(a)     The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option. In no event shall dividends or dividend
equivalents be paid with respect to Options.
(b)     The term of each Option shall be fixed by the Committee but shall not
exceed 6 years from the date of grant thereof.
(c)     The Committee shall determine the time or times at which an Option may
be exercised in whole or in part; provided, however, that, except in the event
of a


9

--------------------------------------------------------------------------------




Change in Control, an Option shall not be exercisable before the expiration of
one year from the date the Option is granted. Notwithstanding the foregoing,
with regards to any Director eligible to receive an Award pursuant to Section
3(b) of the Plan, an Option shall not be exercisable before the expiration of
six months from the date the Option is granted.
(d)     The Committee shall determine the method or methods by which, and the
form or forms, including, without limitation, cash, Shares (either actually or
by attestation or by withholding by the Company), other Awards, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price, in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
(e)     The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder. Without
limiting the foregoing, Incentive Stock Options shall only be granted to
employees of the Company or a Subsidiary and the aggregate Fair Market Value
(determined at the time of grant) of Shares with respect to which Incentive
Stock Options are exercisable for the first time by any Participant during any
calendar year shall not exceed $100,000. An Incentive Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Participant only by the Participant. A
ten percent shareholder of the Company shall not be granted an Incentive Stock
Option unless the Option exercise price is at least 110% of the Fair Market
Value of the Shares at the grant date and the Option is not exercisable after
the expiration of five years from the grant date.
(f)     Options shall not be granted under the Plan in consideration for and
shall not be conditioned upon the delivery of Shares to the Company in payment
of the exercise price and/or tax withholding obligation under any other employee
stock option.
(g)     Sections 9 and 11 set forth certain additional provisions that shall
apply to Options.
SECTION 7. Stock Appreciation Rights.
(a)     The Committee is hereby authorized to grant Stock Appreciation Rights
(“SARs”) to Participants with terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.
(b)    SARs may be granted hereunder to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
Section 6.
(c)     Any tandem SAR related to an Option may be granted at the same time such
Option is granted or at any time thereafter before exercise or expiration of
such Option. In the case of any tandem SAR related to any Option, the SAR or
applicable


10

--------------------------------------------------------------------------------




portion thereof shall not be exercisable until the related Option or applicable
portion thereof is exercisable and shall terminate and no longer be exercisable
upon the termination or exercise of the related Option, except that a SAR
granted with respect to less than the full number of Shares covered by a related
Option shall not be reduced until the exercise or termination of the related
Option exceeds the number of Shares not covered by the SAR. Any Option related
to any tandem SAR shall no longer be exercisable to the extent the related SAR
has been exercised.
(d)     A freestanding SAR shall not have a term of greater than 6 years or,
unless it is a Substitute Award, an exercise price less than 100% of Fair Market
Value of the Share on the date of grant and, except in the event of a Change in
Control, shall not be exercisable before the expiration of one year from the
date the SAR is granted. Notwithstanding the foregoing, with regards to any
Director eligible to receive a freestanding SAR pursuant to Section 3(b) of the
Plan, a freestanding SAR shall not, in the event of a Change in Control, be
exercisable before the expiration of six months from the date the SAR is
granted. In no event shall dividends or dividend equivalents be paid with
respect to SARs.
(e)     Sections 9 and 11 set forth certain additional provisions that shall
apply to SARs.
SECTION 8. Restricted Stock and Restricted Stock Units.
(a)     Each Award of Restricted Stock or Restricted Stock Units granted under
the Plan shall be evidenced by an Award Agreement. The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Participants.
(b)     Shares of Restricted Stock and Restricted Stock Units shall be subject
to such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right), which restrictions may lapse separately or
in combination at such time or times, in such installments or otherwise, as the
Committee may deem appropriate; provided, however, that subject to
Section 12(g), Restricted Stock and Restricted Stock Units shall have a vesting
period of not less than one year. Notwithstanding the foregoing, with regards to
any Director eligible to receive an Award pursuant to Section 3(b) of the Plan
(and subject to Section 12(g)), Restricted Stock and Restricted Stock Units
shall have a vesting period of not less than six months.
(c)     Any Share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of Shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.


11

--------------------------------------------------------------------------------




(d)     The Committee may in its discretion, when it finds that a waiver would
be in the best interests of the Company, waive in whole or in part any or all
restrictions with respect to Shares of Restricted Stock and Restricted Stock
Units; provided, that the Committee may not waive the restriction in the proviso
of Section 8(b).
(e)     If the Committee intends that an Award granted under this Section 8,
shall constitute or give rise to “qualified performance based compensation”
under Section 162(m) of the Code, such Award may be structured in accordance
with the requirements of Section 9, including the performance criteria set forth
therein, and any such Award shall be considered an Award of Performance Stock or
Performance Units, as applicable, for purposes of the Plan.
(f)     Section 11 sets forth certain additional provisions that shall apply to
Restricted Stock and Restricted Stock Units.
SECTION 9. Performance Stock and Performance Units.
(a)     The Committee is hereby authorized to grant Awards of Performance Stock
and Performance Units to Participants.
(b)     Subject to the terms of the Plan, Shares of Performance Stock and
Performance Units shall be subject to such restrictions as the Committee may
impose (including, without limitation, any limitation on the right to vote a
Share of Performance Stock or the right to receive any dividend or other right),
which restrictions may lapse, in whole or in part, upon the achievement of such
performance goals during such performance periods as the Committee shall
establish. Subject to the terms of the Plan, the performance goals to be
achieved during any performance period, the length of any performance period,
the number of Shares subject to any Award of Performance Stock or Performance
Units shall be determined by the Committee; provided, however, that subject to
Section 12(g), the performance period relating to Performance Stock and
Performance Units shall be at least one year.
(c)     Any Share of Performance Stock granted under the Plan may be evidenced
in such manner as the Committee may deem appropriate including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
of Performance Stock granted under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Performance Stock.
(d)     Every Award of Performance Stock and every Award of Performance Units to
a member of the Executive Group shall, if the Committee intends that such Award
should constitute “qualified performance-based compensation” for purposes of
Section 162(m) of the Code, include a pre-established performance goal and the
objective, nondiscretionary formula for determining performance thereunder, such
that payment, retention or vesting of the Award is subject to the achievement
during a performance period or periods, as determined by the Committee, of a
level or levels, as


12

--------------------------------------------------------------------------------




determined by the Committee, based on or derived from one or more of the
following performance measures with respect to the Company, any Subsidiary, any
segment, line of business or selected business and/or any business unit of the
Company or any Subsidiary, whether on a total or organic basis: revenue
(including Acceleration of Profitable Growth initiative, market share, revenue
growth, growth rate, compound annual growth, revenue versus peer group and
revenue per employee); market penetration; business retention; costs (including
IT, fleet, fuel, maintenance, direct labor, total labor, SG&A, facilities, real
estate, corporate expenses, bad debt, interest, taxes, depreciation, and
amortization, whether on an absolute basis or as a percent of revenue); profit
(including operating profit (“OP”), net income, operating income, EBIT, EBITA,
EBITDA, free cash flow (before or after dividends), cash from operating
activities, and for each of these profit measures, growth, growth rate, compound
annual growth, or performance versus peer group); margin (including Close The
Gap initiative, OP margin, gross margin, earnings per share, EBIT margin, EBITA
margin, EBITDA margin, and for each of these margin measures, growth, growth
rate, compound annual growth, or performance versus peer group); operating
leverage; stock price (including absolute change, percent change, performance
versus peer group, performance versus indices, dividends); total shareholder
return; stockholder equity, total market capitalization, book value (on an
absolute or per share basis), analyst coverage (sell-side or buy side); stock
price multiple (whether on the basis of revenue, EBIT, EBITA or EBITDA); returns
on equity, assets, net assets, capital, or invested capital; economic value
added; capital (including working capital improvement, DSO, DPO, cash
conversion, cash, debt, net debt, financial leverage, capital expenditures,
lease financing, cost of capital, weighted average cost of capital, and for each
of these capital measures absolute amounts, year-end amounts, growth, growth
rate, compound annual growth, performance versus peer group, performance per
employee); customer focus (including new customers, customer retention,
satisfaction or service levels); employee safety; employee recruiting; employee
retention; employee turnover, employee satisfaction; employee overtime; mergers
and acquisitions; divestitures; geographic expansion; brand expansion;
licensing; critical projects; critical processes; operational effectiveness;
compliance; management of debt covenants, credit ratings, NYSE listing
requirements, legacy liabilities, litigation, employment practices, employee
benefits, and Sarbanes-Oxley and other regulatory compliance, whether or not
determined in accordance with generally accepted accounting principles but,
where applicable, as consistently applied by the Company and, as so determined
by the Committee prior to the release or forfeiture of the Shares of Performance
Stock or the expiration of the Award of Performance Units (as applicable),
adjusted, to the extent permitted under Section 162(m) of the Code if the
Committee intends the Award of Performance Stock or Performance Units to
continue to constitute “qualified performance-based compensation” under
Section 162(m) of the Code, to omit the effects of unusual or infrequently
occurring events and transactions and extraordinary items, including but not
limited to, the gain or loss on the disposal of a business segment, asset
write-downs, significant litigation or claim judgments or settlements,
acquisitions or divestitures, reorganization or change in the capital structure
of the Company, foreign exchange gains and losses, a change in the fiscal year
of the Company, business interruption events, unbudgeted capital expenditures,
unrealized investment gains and losses,


13

--------------------------------------------------------------------------------




impairments, significant litigation or claim judgements or settlements, expenses
directly levied on the business by government intervention , accruals for awards
under the Plan and cumulative effects of changes in accounting principles.
Performance measures may vary from Performance Stock Award to Performance Stock
Award, Performance Unit Award to Performance Unit Award and from Participant to
Participant and may be established on a stand-alone basis, in tandem or in the
alternative. The Committee will, in its sole discretion, designate within the
first 90 days of a performance period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code) the member or members
of the Executive Group who will be eligible to receive a Performance Stock Award
intended to be qualified performance-based compensation and the applicable
measurement formula. Performance measures may be expressed on an absolute basis
or on a relative basis against a peer group or an index. Following the
completion of a performance period, the Committee shall review and certify in
writing whether, and to what extent, the performance goals for the performance
period have been achieved and, if so, calculate and certify in writing the
amount of the performance-based compensation Awards earned for the period based
upon the performance formula. The Committee shall have the discretion to
decrease, but not increase, a performance determination from the formula amount.
For any Award (other than Options or SARs) subject to any such pre-established
formula, the maximum number of Shares subject to any such Award granted in any
calendar year shall be 500,000, subject to adjustment as provided in
Section 5(f). Subject to adjustment as provided in Section 5(f), no Participant
may receive Options and/or SARs under the Plan in any calendar year that relate
to more than 800,000 Shares. Notwithstanding any provision of the Plan to the
contrary, the Committee shall not be authorized to increase the number of Shares
subject to any Award to which this Section 9(d) applies upon attainment of such
pre-established formula. For any Cash Awards that are intended to constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code and are stated with reference to a specified dollar limit, the
maximum amount that may be earned and become payable to any one Participant with
respect to any twelve (12)-month performance period shall equal $5,000,000
(pro-rated up or down for performance periods that are greater or lesser than
twelve (12) months). Notwithstanding the foregoing, (i) if an Award is
denominated in cash but an equivalent amount of Shares are delivered in lieu of
delivery of cash, or the Award is denominated in Shares but an equivalent amount
of cash is delivered in lieu of Shares, the foregoing limits shall be applied to
the cash or Shares, as applicable, based on the methodology used by the
Committee to convert the cash into Shares or Shares into cash, as applicable,
and (ii) any adjustment in the number of Shares or the amount of cash delivered
to reflect actual or deemed investment experience shall be disregarded. If an
Award that a Participant holds is cancelled or subject to a repricing within the
meaning of the regulations under Code Section 162(m), the cancelled Award shall
continue to be counted against the maximum number of Shares for which Awards may
be granted to the Participant in any calendar year as required under Code
Section 162(m). The foregoing limits shall be subject to adjustment as provided
in Section 5(f).
(e)     Section 11 sets forth certain additional provisions that shall apply to
Performance Stock and Performance Units.


14

--------------------------------------------------------------------------------




SECTION 10. Other Stock-Based Awards; Cash Awards
(a)     The Committee is hereby authorized to grant to Participants such other
Awards (including, without limitation, rights to dividends, dividend equivalents
and units under the DSAP) that are denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to, Shares (including,
without limitation, securities convertible into Shares) as are deemed by the
Committee to be consistent with the purposes of the Plan. Subject to the terms
of the Plan, the Committee shall determine the terms and conditions of such
Awards. Shares or other securities delivered pursuant to a purchase right
granted under this Section 10 shall be purchased for such consideration, which
may be paid by such method or methods and in such form or forms, including,
without limitation, cash, Shares (either actually or by attestation or by
withholding by the Company), other securities, other Awards, or any combination
thereof, as the Committee shall determine, the value of which consideration, as
established by the Committee, shall, except in the case of Substitute Awards,
not be less than the Fair Market Value of such Shares or other securities as of
the date such purchase right is granted and shall be treated as an Option for
purposes of the Plan. If the Committee intends that Other Stock-Based Awards
granted under this Section 10 shall constitute or give rise to “qualified
performance-based compensation” under Section 162(m) of the Code, such Award
shall be structured in accordance with the requirements of Section 9, including
the performance criteria set forth herein.
(b)     The Committee is authorized (i) to grant to a Participant Shares as a
bonus, (ii) to grant Shares or other Awards in lieu of other obligations of the
Company, any Subsidiary or any Affiliate to pay cash or to deliver other
property under this Plan or under any other plans or compensatory arrangements
of the Company, any Subsidiary or any Affiliate, (iii) to use available Shares
as the form of payment for compensation, grants or rights earned or due under
any other compensation plans or arrangements of the Company, any Subsidiary or
an Affiliate, and (iv) subject to any restrictions on repricings, to grant as
alternatives to or replacements of Awards granted or outstanding under the Plan
or any other plan or arrangement of the Company, any Subsidiary or any
Affiliate, subject to such terms as shall be determined by the Committee and the
overall limitation on the number of Shares that may be issued under the Plan.
Notwithstanding any other provision hereof, Shares or other securities delivered
to a Participant pursuant to a purchase right granted under this Plan shall be
purchased for consideration, the Fair Market Value of which shall not be less
than the Fair Market Value of such Shares or other securities as of the date
such purchase right is granted.
(c)     The Committee also is authorized to grant to a Participant Cash Awards.
The Committee shall determine the terms and conditions of any such Cash Awards.
Cash Awards may be granted as an element of or a supplement to any other Award
under the Plan or as a stand-alone Cash Award. The Committee, on the date of
grant of Cash Awards, may prescribe that the Cash Awards will be earned and
become payable subject to such conditions as are set forth in the Award
Agreement. If and to the extent deemed necessary by the Committee, Cash Awards
granted to members of the Executive Group shall become payable upon the
satisfaction of objectively determinable


15

--------------------------------------------------------------------------------




performance conditions based on the criteria described in Section 9(d) and shall
be subject to the other requirements set forth in Section 9 so as to enable such
Cash Awards to qualify as “qualified performance-based compensation” under the
regulations promulgated under Code Section 162(m). Notwithstanding any provision
herein to the contrary, the Committee, in its sole discretion, may grant Cash
Awards in payment of earned Awards and other compensation payable under the Plan
or any other plans or compensatory arrangements of the Company, any Subsidiary
or any Affiliate. Unless the Committee or the Award Agreement provides
otherwise, Cash Awards shall be vested and payable upon the date of grant.
SECTION 11. Effect of Termination of Employment on Awards.
Except as otherwise provided by the Committee at the time an Option, SAR,
Restricted Stock, Restricted Stock Unit, Performance Stock or Performance Unit
is granted or in any amendment thereto, if a Participant ceases to be employed
by the Company or any Affiliate or ceases to serve as a member of the Board (for
the purposes of this Section 11, “termination”), then:
(a) with respect to an Option or SAR:
(i) subject to Section 11(a)(ii), if termination is by reason of the
Participant’s Retirement or by reason of the Participant’s permanent and total
disability, each Option and SAR held by the Participant shall continue to remain
outstanding and shall become or remain exercisable and in full force and effect
in accordance with its terms until the expiration date of the Award;
(ii) if termination is by reason of the death of the Participant, or if the
Participant dies after Retirement or permanent and total disability as referred
to in Section 11(a)(i), each Option and SAR held by the Participant shall become
fully exercisable at the time of the Participant’s death (or, if later, at the
time of the one year anniversary of the Option or SAR grant date (as
applicable)) and may be exercised by the Participant’s Beneficiary at any time
within a period of three years after death (but not after the expiration date of
the Award);
(iii) if termination of employment is for any reason other than as provided in
Section 11(a)(i) or (ii), the Participant may exercise each Option and SAR held
by the Participant within 90 days after such termination (but not after the
expiration date of such Award) to the extent such Award was exercisable pursuant
to its terms at the date of termination; provided, however, if the Participant
should die within 90 days after such termination, each Option and SAR held by
the Participant may be exercised by the Participant’s Beneficiary at any time
within a period of one year after death (but not after the expiration date of
the Award) to the extent such Award was exercisable pursuant to its terms at the
date of termination. Notwithstanding the foregoing, with regard to a Director
eligible to receive an Option or SAR pursuant to Section 3(b) of the Plan (and
subject to Section 12(g)), each Option or SAR held by the Director


16

--------------------------------------------------------------------------------




shall continue to remain outstanding and shall become or remain exercisable and
in full force and effect in accordance with its terms until the first
anniversary of such termination;
(b) with respect to Restricted Stock and Restricted Stock Units:
(i) subject to Section 11(b)(ii), if termination is by reason of the
Participant’s Retirement or permanent and total disability, each Restricted
Stock Award and Restricted Stock Unit Award held by the Participant shall
continue to remain outstanding and in full force and effect and any restrictions
with respect to such Restricted Stock Award or Restricted Stock Unit Award (as
applicable) shall lapse in accordance with the terms of the Award;
(ii) if termination is by reason of the Participant’s death, or if the
Participant dies after Retirement or permanent and total disability as referred
to in Section 11(b)(i), any and all restrictions with respect to each Restricted
Stock Award and Restricted Stock Unit Award held by the Participant shall lapse
at the time of the Participant’s death (or, if later, at the time of the one
year anniversary of the Restricted Stock Award or Restricted Stock Unit Award
(as applicable) grant date);
(iii) if termination of employment is by reason other than as provided in
Section 11(b)(i) or (b)(ii), any Restricted Stock Award and Restricted Stock
Unit Award held by the Participant that remains subject to restrictions shall be
canceled as of such termination of employment and shall have no further force or
effect;
(c) with respect to Performance Stock and Performance Units:
(i) if termination is by reason of the Participant’s Retirement or permanent and
total disability, each Performance Stock Award and Performance Unit Award held
by the Participant shall remain outstanding and in full force and effect and any
restrictions with respect to such Performance Stock Award or Performance Unit
Award (as applicable) shall lapse in accordance with the terms of the Award
regardless of whether the Participant dies during such period;
(ii) if termination of employment occurs prior to the expiration of any
performance period applicable to a Performance Stock Award or Performance Unit
Award (as applicable) and such termination is by reason of the Participant’s
death, the Participant’s Beneficiary shall be entitled to receive following the
expiration of such performance period, a pro-rata portion of the number of
Shares subject to the Performance Stock Award or Performance Unit Award (as
applicable) with respect to which the restrictions would have otherwise lapsed
notwithstanding the Participant’s death, determined based on the number of days
in the performance period that shall have elapsed prior to


17

--------------------------------------------------------------------------------




such termination and the remainder of such Performance Stock Award or
Performance Unit Award (as applicable) shall be canceled; and
(iii) if termination of employment occurs prior to the expiration of any
performance period applicable to a Performance Stock Award or Performance Unit
Award and such termination is for any reason other than as provided in
Section 11(c)(i) or (ii), any Performance Stock Award and any Award of
Performance Units held by the Participant shall be canceled as of such
termination of employment and shall have no further force or effect.
SECTION 12 . General Provisions Applicable to Awards.
(a)     Awards shall be granted for no cash consideration or for such minimal
cash consideration as may be required by applicable law.
(b)     Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award or any award granted under
any other plan of the Company. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.
(c)     Subject to the terms of the Plan, payments or transfers to be made by
the Company upon the grant, exercise or payment of an Award may be made in the
form of cash, Shares, other securities or other Awards, or any combination
thereof, as determined by the Committee in its discretion at the time of grant,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments or the grant or crediting of dividend equivalents in respect
of installment or deferred payments; provided however that any dividend
equivalents shall be subject to any vesting requirements applicable to the
underlying award.
(d)     No Award and no right under any Award shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or pursuant to
Section 12(e). Each Award, and each right under any Award, shall be exercisable
during the Participant’s lifetime only by the Participant or, if permissible
under applicable law, by the Participant’s guardian or legal representative. The
provisions of this paragraph shall not apply to any Award which has been fully
exercised, earned or paid, as the case may be, and shall not preclude forfeiture
of an Award in accordance with the terms thereof.
(e)     A Participant may designate a Beneficiary or change a previous
beneficiary designation at such times prescribed by the Committee by using forms
and following procedures approved or accepted by the Committee for that purpose.
If no Beneficiary designated by the Participant is eligible to receive payments
or other benefits or exercise rights that are available under the Plan at the
Participant’s death, the


18

--------------------------------------------------------------------------------




Beneficiary shall be the Participant’s estate. Each designation will revoke all
prior designations by the same Participant, shall be in a form reasonably
prescribed by the Committee and shall be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime.
(f)     All certificates for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
(g)     Unless specifically provided to the contrary in any Award Agreement,
upon a Participant’s termination within the two (2) year period immediately
following a Change in Control, (i) all Awards shall become fully exercisable,
shall vest and shall be settled, as applicable, and any restrictions applicable
to any Award shall automatically lapse and (ii) all Performance Stock Awards and
Performance Unit Awards shall be considered to be earned at their target level;
any restrictions with respect to the target number of Shares subject to a
Performance Stock Award and Performance Unit Award shall lapse and any remaining
Shares subject to such Performance Stock Award and Performance Unit Award shall
be cancelled and shall have no further force or effect. The obligations of the
Company under the Plan shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the Company, or upon any successor corporation or organization succeeding to all
or substantially all of the assets and business of the Company and its
Affiliates, taken as a whole.
(h)     Notwithstanding any provision of the Plan providing for the maximum term
of an Award, in the event any Award would expire prior to exercise, vesting or
settlement because trading in Shares is prohibited by law or by any insider
trading policy of the Company, the term of the Award shall automatically be
extended until thirty (30) days after the expiration of any such prohibitions to
permit the Participant to realize the value of the Award, provided such
extension with respect to the applicable Award (i) is permitted by law,
(ii) does not result in a violation of Section 409A with respect to the Award,
(iii) permits any Award that is intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
to continue to so qualify and (iv) does not otherwise adversely impact the tax
consequences of the Award (such as for incentive stock options and related
Awards). An Award Agreement may provide that the Award will be automatically,
and without any action by the Participant, deemed exercised, by means of a “net
exercise” procedure, immediately prior to the expiration of the Award if the
then Fair Market Value of the underlying shares of Common Stock at that time
exceeds the exercise or purchase price or base value of the Award, in order to
permit the Participant to realize the value of the Award.


19

--------------------------------------------------------------------------------




SECTION 13. Amendments and Termination.
(a)    Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, and subject to Section
17, the Board may amend, alter, suspend, discontinue, or terminate the Plan or
any portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
(i) shareholder approval if such approval is required by the listed company
rules of the New York Stock Exchange or (ii) the consent of the affected
Participant, if such action would materially adversely affect the rights of such
Participant under any outstanding Award, except to the extent any such
amendment, alteration, suspension, discontinuance or termination is made to
cause the Plan to comply with applicable law, stock exchange rules and
regulations or accounting or tax rules and regulations. Notwithstanding anything
to the contrary herein, the Committee may amend the Plan in such manner as may
be necessary to enable the Plan to achieve its stated purposes in any
jurisdiction in a tax-efficient manner and in compliance with local rules and
regulations.
(b)     The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall impair the rights of any affected Participant or holder or
beneficiary under any Award theretofore granted under the Plan, except to the
extent any such action is made to cause the Plan to comply with applicable law,
stock exchange rules and regulations or accounting or tax rules and regulations;
and provided further that, except as provided in Section 5(d), no such action
shall directly or indirectly, through cancellation and regrant or any other
method, reduce, or have the effect of reducing, the exercise price of any Award
established at the time of grant thereof and provided further, that the
Committee’s authority under this Section 13(b) is limited in the case of Awards
subject to Section 9(d), as set forth in Section 9(d).
(c)     Except as noted in Section 9(d), the Committee shall be authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of events (including, without limitation, the events
described in Section 5(d)) affecting the Company, or the financial statements of
the Company, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
(d)     The Committee may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Award in the manner and to the extent it
shall deem desirable to carry the Plan into effect.
SECTION 14. Miscellaneous.


20

--------------------------------------------------------------------------------




(a)     No employee, Participant or other person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of employees, Participants, or holders or beneficiaries of Awards
under the Plan. The terms and conditions of Awards need not be the same with
respect to each recipient.
(b)     The Company shall be authorized to withhold from any Award granted or
any payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares
(actually or by attestation or by withholding by the Company), other securities
or other Awards) of withholding taxes due in respect of an Award, its exercise,
or any payment or transfer under such Award or under the Plan and to take such
other action (including, without limitation, providing for elective payment of
such amounts in cash or Shares by the Participant) as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
(c)     Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(d)     The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of the Company or any Affiliate or continue
to serve as a member of the Board. Further, the Company or the applicable
Affiliate may at any time dismiss a Participant from employment, free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement or in any other agreement binding the
parties. The receipt of any Award under the Plan is not intended to confer any
rights on the receiving Participant except as set forth in such Award.
(e)     If any provision of the Plan or any Award is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction, or as to any person
or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.
(f)     Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
(g)     No fractional Shares shall be issued or delivered pursuant to the Plan
or any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.


21

--------------------------------------------------------------------------------




(h)    The Committee may specify in an Award Agreement that the Participant's
rights, payments and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
events, in addition to applicable vesting conditions of an Award. Such events
may include, without limitation, breach of non-competition, non-solicitation,
confidentiality, or other restrictive covenants that are contained in the Award
Agreement or otherwise applicable to the Participant, a termination of the
Participant's for Cause, or other conduct by the Participant that is detrimental
to the business or reputation of the Company and/or its Affiliates.
(i)    The Committee may from time to time establish sub-plans under the Plan
for purposes of satisfying blue sky, securities, tax or other laws of various
jurisdictions in which the Company intends to grant Awards. Any sub-plans shall
contain such limitations and other terms and conditions as the Committee
determines are necessary or desirable. All sub-plans shall be deemed a part of
the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.
(j)    The Plan shall be unfunded. Neither the Company, the Board nor the
Committee shall be required to establish any special or separate fund or to
segregate any assets to assure the performance of its obligations under the
Plan.
(k)    No fractional shares of Common Stock shall be issued or delivered
pursuant to the Plan. The Committee shall determine whether cash, additional
Awards or other securities or property shall be issued or paid in lieu of
fractional shares of Common Stock or whether any fractional shares should be
rounded, forfeited or otherwise eliminated.
(l)    The costs of administering the Plan shall be paid by the Company.
(m)    If any of the provisions of the Plan or any Award Agreement is held to be
invalid, illegal or unenforceable, whether in whole or in part, such provision
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions shall
not be affected thereby.
(n)    Notwithstanding any other provisions in this Plan, any Award which is
subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).
(o)    The law of the Commonwealth of Virginia shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to such state's conflict of law rules.
SECTION 15. Effective Date of the Plan.


22

--------------------------------------------------------------------------------




This Plan is effective on the date of its approval by the Company’s
stockholders.
SECTION 16. Term of the Plan.
No Award shall be granted under the Plan after the tenth anniversary of the
effective date of the Plan. However, unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such date, and the authority of the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award, or to waive any
conditions or rights under any such Award, and the authority of the Board to
amend the Plan, shall extend beyond such date.
SECTION 17. Section 409A of the Code.
(a)     With respect to Awards subject to Section 409A of the Code (including
but not limited to Awards of Restricted Stock Units held by Participants who are
or who may become eligible for Retirement during the term of the Award), the
Plan is intended to comply with the requirements of Section 409A of the Code,
and the provisions of the Plan and any Award Agreement shall be interpreted in a
manner that satisfies the requirements of Section 409A of the Code, and the Plan
shall be operated accordingly. If any provision of the Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition will be interpreted and deemed amended so as to
avoid this conflict. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any obligation to take any action to prevent the assessment
of any excise tax or penalty on any Participant under Section 409A of the Code
and neither the Company nor the Committee will have any liability to any
Participant for such tax or penalty.
(b)     With respect to Awards subject to Section 409A of the Code (including
Awards of Restricted Stock Units held by Participants who are or who may become
eligible for Retirement during the term of the Award), notwithstanding
Section 12(g) and unless specifically provided to the contrary in the applicable
Award Agreement, in the event of a Change in Control, this paragraph 17(b) shall
apply and shall supersede the provisions of Section 12(g) to the extent
inconsistent therewith.
(i) If at the time of such Change in Control, the transaction(s) constituting
such Change in Control do not constitute a change in the ownership or effective
control of a corporation, or change in the ownership of a substantial portion of
the assets of a corporation, as such terms are defined for purposes of
Section 409A of the Code, any portion of the Award as to which the settlement
date has not theretofore occurred shall remain outstanding and shall be settled
on the applicable date(s) as specified in the Award Agreement.
(ii) If the provisions of Section 17(b)(i) are invoked such that a Change in
Control occurs and any portion of the Award continues to be outstanding
thereafter, the value of the Award that remains outstanding shall be determined
based on the value per common share of the Company implied by the Change


23

--------------------------------------------------------------------------------




in Control transaction and such value shall be paid in cash without interest on
the applicable settlement date(s) for such Award, as specified in the Award
Agreement.
(c)     With respect to Awards subject to Section 409A of the Code (including
Awards of Restricted Stock Units held by Participants who are or who may become
eligible for Retirement during the term of the Award), if, at the time of the
Participant’s separation from service (within the meaning of Section 409A of the
Code), (i) the Participant shall be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable pursuant to an Award Agreement constitutes
deferred compensation (within the meaning of Section 409A of the Code) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A of the Code in order to avoid taxes or penalties under
Section 409A of the Code, then the Company (or an Affiliate, as applicable)
shall not pay any such amount on the otherwise scheduled payment date but shall
instead accumulate such amount and pay it, without interest, on the first day of
the seventh month following such separation from service or, if earlier, the
date of death of the Participant.
(d)     With respect to Awards subject to Section 409A of the Code (including
Awards of Restricted Stock Units held by Participants who are or who may become
eligible for Retirement during the term of the Award), neither the Participant
nor any creditor or beneficiary of the Participant shall have the right to
subject any deferred compensation (within the meaning of Section 409A of the
Code) payable under the Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to or for the benefit of a
Participant pursuant to an Award Agreement may not be reduced by, or offset
against, any amount owing by the Participant to the Company (or an Affiliate, as
applicable).
SECTION 18. Re-Pricing Prohibition.
Notwithstanding any other provision of this Plan, except for adjustments
pursuant to Section 5(g) or to the extent approved by the Company’s shareholders
and consistent with the rules of any stock exchange on which the Company’s
securities are traded, this Plan does not permit (a) any decrease in the
exercise or purchase price or base value of any outstanding Awards, (b) the
issuance of any replacement Options, SARs or Other Stock-Based Awards in the
nature of purchase rights where the Participant agrees to forfeit an existing
Option, SAR or Other Stock-Based Award in the nature of purchase rights in
exchange for the new Option, SAR or Other Stock-Based Award in the nature of
purchase rights with a lower exercise or purchase price or base value, (c) the
Company to repurchase underwater or out-of-the-money Options, SARs or Other
Stock-Based Awards in the nature of purchase rights, which shall be deemed to be
those Options, SARs or Other Stock-Based Awards in the nature of purchase rights
with


24

--------------------------------------------------------------------------------




exercise or purchase prices or base values in excess of the current Fair Market
Value of the Shares underlying the Option, SAR or Other Stock-Based Award in the
nature of purchase rights, (d) the issuance of any replacement or substitute
Awards or the payment of cash in exchange for, or in substitution of, underwater
or out-of-the-money Options, SARs or Other Stock-Based Awards in the nature of
purchase rights, or (e) any other action that is treated as a re-pricing under
generally accepted accounting principles.
 SECTION 19. Limit on Awards to Directors.
Notwithstanding any other provisions of this Plan, no Director, other than any
Director who serves as the Non-Executive Chairman of the Board, shall receive
Awards under the Plan in any twelve (12)-month performance period that exceed an
aggregate Fair Market Value (as of the grant date for each award) of $450,000.
Notwithstanding any other provisions of this Plan, no Director who serves as the
Non-Executive Chairman of the Board, shall receive Awards under the Plan in any
twelve (12)-month performance period that exceed an aggregate Fair Market Value
(as of the grant date for each award) of $650,000.






25